Citation Nr: 1500267	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-20 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION


The Veteran served on active duty from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran does not have tinnitus that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claim of service connection for tinnitus, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via a letter dated in October 2009.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), VA treatment records, VA examination reports, and statements from the Veteran.  

The Veteran was also afforded a VA audiological examination during the pendency of his claim, and an addendum opinion addressing the likelihood that the Veteran suffered from tinnitus related to military service was obtained in April 2010.  A review of the examination and opinion reports shows that the examiner reviewed the claims folder and considered the Veteran's subjective complaints related to his disability.  The Board finds that the examination and opinion reports contain sufficient evidence by which to evaluate the Veteran's claims of service connection for tinnitus.  In this regard, the Board notes that the examiner indicated that she could not provide an etiology for the Veteran's tinnitus without resorting to speculation.  The examiner did, however, proffer the requested opinion regarding whether the Veteran's reported tinnitus was related to service.  The Board notes that while the opinion is lacking somewhat in supporting rationale, as will be discussed in greater detail below, the Board does not find that the lack of a more detailed rationale renders the opinion inadequate.  The Board thus concludes the Veteran was provided with an adequate medical examination and that the opinion obtained is sufficient for the Board to rely upon.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (describing adequacy of medical examinations).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The Veteran's STRs are silent for complaints of tinnitus or related symptoms.  His separation examination report indicated that his ears were clinically evaluated as normal and the Veteran denied ear trouble on the accompanying report of medical history.  His post-service treatment records contain the report of a December 2008 VA audiology consultation.  It was noted that the Veteran's chief complaint was decreased hearing; military noise exposure from gunfire was alleged at that time.  There was, however, no complaint of tinnitus noted at that time.  In disagreeing with the RO's denial of service connection for hearing loss, the Veteran stated that although his military occupational specialty was that of a personnel specialist, he was "just as exposed to the acoustic blasts of the cannons going off as the gun crewman were."  The Veteran then reported that his "ears were often left ringing and buzzing for hours after the cease fire was called until they returned to somewhat normal."  He stated that the ringing never stopped.  Noting this complaint, the RO initiated a claim of service connection for tinnitus on the Veteran's behalf.  

In January 2010, the Veteran was afforded a VA examination in connection with a claim of service connection for hearing loss.  The examiner noted a current complaint of tinnitus at that time, the date of onset of which was indicated to be 1970.  The examiner noted that the Veteran then reported first noticing tinnitus symptoms after service, while working at Kraft Food.  The examiner then opined against an association between the Veteran's hearing loss and service and indicated that the Veteran's tinnitus was a symptom at least as likely as not associated with his hearing loss.  

As noted above, a medical opinion regarding the likelihood that the Veteran's tinnitus is related to service was obtained in April 2010, which opinion was rendered by the examiner who had examined the Veteran in January 2010.  The examiner noted that the Veteran had normal hearing upon separation from service and that there was no complaint of tinnitus until June 2009, and that the Veteran later indicated the onset of tinnitus to have been after service.  The examiner then opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner again noted that tinnitus was a symptom and pointed out the Veteran's post-service noise exposure, as well as his denial of tinnitus in 2008.  The examiner stated that it would speculation to attribute the Veteran's tinnitus to age, age-related hearing loss, current or past medications, or post-military noise exposure of other identified factors.  


Based on the evidence of record, the Board finds that, regardless of whether the Veteran in fact experienced acoustic trauma in service, an award of service connection for tinnitus is not warranted as a crucial element of service connection has not been shown.  Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  In so concluding, the Board relies on the VA examiner's negative nexus opinion.  

At the outset, the Board acknowledges that "[a]n examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation" may only be relied upon if the basis for such an opinion is adequately explained.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Here, however, the examiner's opinion in this regard goes not to the central issue in this case, i.e., whether the Veteran's tinnitus is related to in-service noise exposure, but rather, is made in the context of discussing the actual etiology of the Veteran's tinnitus.  Although the examiner was unable to provide an opinion as to the exact cause of the Veteran's tinnitus, the examiner did opine against an association between the Veteran's tinnitus and service.  Thus, her inability to provide an exact etiology for the Veteran's tinnitus does not render the opinion report inadequate, as the requested nexus opinion was in fact provided.

Reviewing the examiner's negative nexus opinion, the Board is aware that the opinion is lacking somewhat in rationale and clarity.  There is, however, no requirement imposed on a medical examiner to provide detailed reasons for an opinion.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Rather, an examiner is required only to consider all of the relevant evidence before forming an opinion and support his or her opinion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, 21 Vet. App. at 124.  In the instant case, there is no indication that the VA examiner failed to consider any piece of relevant evidence before providing the requested opinion.  The Board also finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  Moreover, no other medical professional has indicated that the Veteran has tinnitus as a result of in-service noise exposure.  Thus, given the absence of contrary medical evidence in this case, the Board need not weigh the VA examiner's opinion against other evidence. 
In finding that service connection for tinnitus is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  However, tinnitus is not one of the conditions identified in 38 C.F.R. § 3.309(a).  Although the Veteran has alleged that he first experienced tinnitus symptoms in service and has indicated a continuity of such symptoms since that time, the holding in Walker, supra, would indicate that the nexus prong cannot be established based on a showing of chronicity or continuity of symptomatology.  See Walker, supra; 38 C.F.R. § 3.303(b).  

Furthermore, the Board finds the Veteran's lay testimony regarding the onset and continuity of symptoms not credible.  Notably, the Veteran did not disclose any ear trouble at the time that he was separated from service.  Further, tinnitus was denied in 2008.  The Board has considered the Veteran's statement that he did not report tinnitus symptoms at that time because he thought he had an ear infection, as well as his report that he had informed the clinician that he had a constant ringing in his ears since Vietnam.  It is unclear to the Board whether the Veteran thought that the ringing in his ears was caused by an ear infection of some sort.  If that was the case, the Board questions why the Veteran did not seek medical treatment for such symptoms, if those symptoms had been present for more than 30 years and the Veteran was under the belief that they were indicative of an infection.  Further, the Veteran's assertion that he had experienced ringing in his ears since serving in Vietnam is contradicted by his statement made during the 2010 examination that he first noticed ringing in his ears after service, while working at Kraft Food.  Also weighing against the Veteran's credibility is the fact that the Veteran did not claim service connection for tinnitus in 2003 when he first filed for VA disability compensation, as well as the fact that Veteran did not himself file his current claim or make any mention of tinnitus symptoms until he was denied service connection for hearing loss.  It is not clear to the Board why the Veteran did not claim service connection for tinnitus in 2003 or 2008, when he was aware of how to file for service-connected disability benefits and reportedly had persistent ringing in his ears since service.  The Board finds that this evidence, in addition to the Veteran's contradictory statements regarding when he first experienced tinnitus symptoms, undermines the Veteran's credibility in reporting tinnitus symptoms since service and renders his statements incredible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006). ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character"), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Overall, the Board finds that credible and probative evidence is against a finding of service connection in this case.  In reaching the conclusion that the evidence fails to support a finding of service connection for tinnitus, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


